DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Restriction
Applicant's election without traverse of Invention I and Sub-species A-I-a in the reply filed on 29 April 2022 is acknowledged. Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 04 December 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 January 2021 and 26 April 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 2, “is disclosed” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
In the Abstract, “Fig. 4” should be deleted.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: 
In claim 17, “moves with” should be changed to --is defined by-- (to imbue proper antecedent basis practice - see claim 16, line 5). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “pitch adjustment mechanism” (claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 19-21 and 24 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 19, the limitation recited as “the controller configured to determine a bending moment exerted on the blade root” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I) (emphasis added in bold formatting):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the originally filed disclosure is silent as to how bending moment is determined from displacement measurements (note: bending moment is dependent upon both displacement and force). Due to dependency, this rejection also applies to claims 20 and 21.

In claim 19, the limitation recited as “the controller configured to determine a bending moment exerted on the blade root”, in light of the antecedent limitation “a reference plane defined by a component of the hub… or the rotor blade” (claim 16), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention.  According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. The originally filed disclosure does not describe how a bending moment of a blade root can be determined from displacement sensor measurements of a hub or a blade (note: the claimed “blade root” is distinguished from “blade”). Due to dependency, this rejection also applies to claims 20 and 21.

In claim 20, the limitation recited as “pitch adjustment mechanism” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “pitch adjustment mechanism” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: there is no disclosure of possible implementations for “pitch adjustment mechanism”). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). 

In claim 24, the limitation recited as “the displacement sensors are mounted around a longitudinal axis of the rotor blade”, in light of the antecedent limitation “a reference plane defined by the blade root, or the rotor blade” (claim 16), was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The aforementioned antecedent limitation refers to embodiments in which “displacement sensors” are attached to the “hub” - the disclosure does not describe how the instant limitation “mounted around a longitudinal axis of the rotor blade” is achieved for the embodiment in which the displacement sensors are attached to the hub. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 17, and 19-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 16, the limitation recited as “a reference plane defined by a component of… the blade root, or the rotor blade” in light of the antecedent limitation “A system for measuring displacement of a blade root of a rotor blade of a wind turbine” renders the claim indefinite since a reference plane associated with “rotor blade” is not necessarily indicative of displacement of “blade root” (note: the instant limitation distinguishes “blade root” from “rotor blade”). Due to dependency, this rejection also applies to claims 17 and 19-25.

In claim 16, the limitation recited as “a non-contact displacement sensor configured to detect relative movement between the reference plane and the hub” in light of the antecedent limitation “a reference plane defined by a component of the hub” renders the claim indefinite since relative movement cannot occur between the hub and itself. Due to dependency, this rejection also applies to claims 19-25 (note: claim 17 resolves the instant indefiniteness).

In claim 20, the limitation recited as “pitch adjustment mechanism” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “pitch adjustment mechanism” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: there is no disclosure of possible implementations for “pitch adjustment mechanism”). See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”).

In claim 22, the limitation recited as “tilting displacement” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, “tilting” is not a recognized term of art and there is no definition provided in the disclosure. 

In claim 25, the limitation recited as “the displacement sensor is mounted in an interior of the hub and the reference plane is a surface facing toward the interior of the hub” renders the claim indefinite since it is unclear how an element can be both within and facing a location.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olesen et al. (US 2011/0103933 - hereafter referred to as Olesen).

In reference to claim 16 (as far as it is clear and definite)
Olesen discloses:
A system for measuring displacement of a blade root of a rotor blade of a wind turbine, the system comprising:
a hub (6);
a rotor blade (5) coupled to the hub by a pitch bearing (25);
a reference plane (i.e., that established by a radially-innermost marking 11) defined by a component of the hub, the blade root (note: the limits of “blade root” are not defined; the radially-innermost marking 11 of Oleson can be considered as within a root region), or the rotor blade; and
a non-contact displacement sensor (12) configured to detect relative movement between the reference plane and the hub caused by loads acting on the rotor blade without being physically connected between the reference plane and the hub.

In reference to claim 17
Olesen discloses:
The system of claim 16, wherein the displacement sensor (12) is fixed to the hub (6) and the reference plane (11) moves with the rotor blade (5).

In reference to claim 22 (as far as it is clear and definite)
Olesen discloses:
The system of claim 16, wherein the displacement sensor (12) is configured to detect one or more of a radial, axial, or tilting displacement (i.e., radial and/or “tilting”)(note: “tilting” is not defined and, thus, can be regarded as broad / non-specific) of the reference plane.

In reference to claim 23
Olesen discloses:
The system of claim 16, comprising a plurality of the displacement sensors (i.e., one sensor 12 per blade).

Claims 16, 17, 19, 21-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeMieux et al. (US 7,059,822 - hereafter referred to as LeMieux).

In reference to claim 16 (as far as it is clear and definite)
LeMieux discloses:
A system (see Figure 3) for measuring displacement of a blade root of a rotor blade of a wind turbine, the system comprising:
a hub (112);
a rotor blade (114) coupled to the hub by a pitch bearing (see col.2:ll.56-57);
a reference plane (i.e., a plane established by beam 162)(note: beam 162 is attached to blade 114 and, thus, can be considered as constituting part of the blade 114) defined by a component of the hub, the blade root (note: the limits of “blade root” are not defined; the beam 162 can be considered as forming part of a root of blade 114) or the rotor blade; and
a non-contact displacement sensor (172) configured to detect relative movement between the reference plane and the hub caused by loads acting on the rotor blade without being physically connected between the reference plane and the hub.

In reference to claim 17
LeMieux discloses:
The system of claim 16, wherein the displacement sensor (172) is fixed (see Figure 3) to the hub (112) and the reference plane moves with the rotor blade (114).

In reference to claim 19
LeMieux discloses:
The system of claim 16, further comprising a controller (i.e., a processor - see col.5:ll.40-43) communicatively coupled to the displacement sensor (172), the controller configured to determine a bending moment (see col.4:ll.32-35) exerted on the blade root of the rotor blade based on signals received from the displacement sensor.


In reference to claim 21
LeMieux discloses:
The system of claim 19, further comprising a communication path (i.e., wire 152) configured to transfer the signals received from the displacement sensor (172) to the controller without transferring the signals from the rotor blade to the hub or from the hub to the rotor blade.

In reference to claim 22 (as far as it is clear and definite)
LeMieux discloses:
The system of claim 16, wherein the displacement sensor (172) is configured to detect one or more of a radial, axial, or tilting displacement (i.e., axial and/or “tilting”)(note: “tilting” is not defined and, thus, can be regarded as broad / non-specific) of the reference plane.

In reference to claim 23
LeMieux discloses:
The system of claim 16, comprising a plurality of the displacement sensors (i.e., one sensor 172 per blade).

In reference to claim 25 (as far as it is clear and definite)
LeMieux discloses:
The system of claim 16, wherein the displacement sensor (172) is mounted in an interior of the hub (112) and the reference plane is a surface facing toward the interior of the hub (note: the sensed surface of beam 162 is within the hub 112 and, thus, faces an interior portion thereof).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of LeMieux.

In reference to claim 19
Olesen discloses:
The system of claim 16, further comprising a controller (22) communicatively coupled to the displacement sensor (12).

Olesen does not disclose:
the controller configured to determine a bending moment exerted on the blade root of the rotor blade based on signals received from the displacement sensor.

LeMieux discloses:
a wind turbine system comprising a controller communicatively coupled to a displacement sensor (172) associated with a blade (114), wherein the controller is configured to determine a bending moment (col.4:ll.32-35) based on signals received from the displacement sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olesen to include determining a bending moment, as disclosed by LeMieux, for the purpose of permitting increased monitoring and/or control of the blade.

In reference to claim 20 (as far as it is clear and definite)
Olesen in view of LeMieux addresses:
The system of claim 19, further comprising a pitch adjustment mechanism (see par. [0087] of Olesen) communicatively coupled with the controller (Olesen - 22) and configured to adjust a pitch angle of the rotor blade (Olesen - 5) by rotating the rotor blade around a longitudinal axis of the rotor blade, wherein the controller is configured to adjust, with the pitch adjustment mechanism, the pitch angle of the rotor blade in dependence of the determined bending moment (Lemiuex)(note: Olesen discloses at par. [0116] using sensed deflection/deformation as a basis for controlling blade pitch - in performing the modification over LeMieux, it would have been obvious to use bending moment alternatively and/or in addition to deflection/deformation since both are indicative of adverse loading of the blade) to control loads or wind forces acting on the rotor blade.

In reference to claim 21
Olesen in view of LeMieux addresses:
The system of claim 19, further comprising a communication path (see annotated Olesen Figure 2 below) configured to transfer the signals received from the displacement sensor (Olesen - 12) to the controller (Olesen - 22) without transferring the signals from the rotor blade to the hub or from the hub to the rotor blade.

    PNG
    media_image1.png
    229
    312
    media_image1.png
    Greyscale


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Olesen in view of Enevoldsen et al. (US 8,075,267 - hereafter referred to as Enevoldsen)(note: the instant rejection of claim 23 uses a different consideration of limitations than presented above).

In reference to claim 23
Olesen discloses:
The system of claim 16.

Olesen does not disclose:
a plurality of displacement sensors.

Enevoldsen discloses:
a wind turbine system (see Figure 2) comprising a plurality of displacement sensors (4) for measuring different portions of a blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olesen to include a plurality of sensors associated with a blade, as disclosed by Enevoldsen, for the purpose of permitting increased monitoring of the blade.

In reference to claim 24
Olesen in view of Enevoldsen addresses:
The system of claim 23, wherein the displacement sensors (Olesen) are mounted around a longitudinal axis (see Enevoldsen Figure 2) of the rotor blade.


Olesen in view of Enevoldsen, as previously presented, does not address:
the displacement sensors are at a uniform distance from each other.

Enevoldsen further discloses (see Figure 2) that the sensors 4 are placed at the leading and trailing edges and, thus, in performing the above modification it would have been obvious to locate the plurality of sensors at these locations for the purpose of sensing these portions of the blade.

Olesen in view of Enevoldsen therefore also addresses:
the displacement sensors are at a uniform distance from each other (note: the presence of a pitch changing mechanism in Olesen requires that the blade root and the hub opening for receiving the blade root thereof are circular, such circular root / opening resulting in the leading and trailing edges (where the “sensors” of the proposed combination are located) of the airfoil shape depicted in Olesen Figure 4 as being diametrically opposed and, thus, having uniform circumferential spacing from each other).

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Weigel et al. (US 8,547,558) and Kotting (US 9,938,964) disclose deflection monitoring systems for wind turbine blades.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745